Citation Nr: 0803452	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-07 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected residuals of a 
fracture to the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded 
this case in October 2006.


FINDING OF FACT

The evidence of record, on balance, supports the veteran's 
contention that his service-connected residuals of a fracture 
to the mandible caused his diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was incurred as secondary to the veteran's 
service-connected  residuals of a fracture to the mandible.   
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Under this recent 
revision, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board has reviewed the veteran's service medical records 
and observes that there was no documentation of diabetes 
mellitus during service.  The records do confirm his fracture 
of the left mandible in November 1957, and it was noted that 
he had pain and swelling along the left mandible and was 
unable to bite down hard.   

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is an April 1996 private medical record containing a notation 
of diabetes, noted to be of 30 years duration. 

This disorder is also referenced in an October 1996 VA 
general medical examination report.  The doctor who conducted 
this examination rendered a diagnosis of a history of insulin 
dependent diabetes mellitus, type II, for 10 years, currently 
under control with medication.

In a May 1997 statement, a VA doctor described the veteran's 
diabetes mellitus as very unstable and difficult to control, 
due in large part to "his dental difficulties."  The 
examiner specified the veteran's fractured lower jaw during 
service and noted that his "present poor response to 
treatment of his diabetes is also (therefore) service-
connected" because the poor dentition created a chaotic 
calorie intake, making estimations of insulin requirements 
difficult.  This doctor further noted that the veteran could 
not masticate his food with the day-to-day efficiency 
necessary to assure consistency of calorie intake in a March 
1998 statement.

In June 2003, Sean Nolan, M.D., noted that the veteran 
continued to have residual pain and severe dysfunction due to 
persevering jaw pain, causing him to eat timidly and 
irregularly and preventing him from maintaining a diet.  Due 
to the veteran's inability to achieve regular food intake, 
his diabetes had proven impossible to regulate, causing great 
detriment to his health.  As a result, the veteran had been 
forced to use an expensive continuous insulin infusion 
device, using a pump process.  

The claims file contains the report of a VA "opinion only" 
examination from August 2003.  The doctor noted the prior 
favorable VA and private medical opinions but, in cursory 
fashion, dismissed the veteran's contentions as a claim 
"without merit."  The doctor noted that the veteran's pain 
in his jaw, while a discomfort, was not directly related to 
diabetes mellitus.  While the doctor noted that constant pain 
can be a source of worsening glycemic control, "this does 
not justify a service connection because that would imply 
every patient with diabetes mellitus in chronic pain, would 
become eligible for a service connection."  The doctor 
provided no further rationale for these conclusions.

In several subsequent statements from December 2003 and March 
2004, Dr. Nolan provided further support for the veteran's 
contentions.  In the first statement, he reiterated that the 
veteran developed diabetes mellitus from abnormal caloric 
consumption in the liquid diets and that, since his 
mandibular injury, his jaw pain had interfered severely with 
his ability to masticate food.  This in turn had caused 
frequent severe hypoglycemia and "consequent health 
hazard."

Dr. Nolan provided an even lengthier statement in March 2004, 
in which he stressed that he had practiced endocrinology and 
diabetology since 1976.  Dr. Nolan further indicated that the 
veteran had gained a great deal of unneeded body weight 
following shattering his facial bones and taking in large 
volumes of liquids.  Also, Dr. Nolan emphasized the veteran's 
constant pain and stress, noting that stress was well-known 
to produce a failure to control blood sugars, and indicated 
that the veteran's diabetic brittleness could be attributed 
to a combination of failure to achieve regular nutritional 
food intake along with constant unremitting pain.  

In April 2007, the veteran underwent a VA diabetes mellitus 
examination, with an examiner who reviewed the claims file.  
The examiner noted contradictory evidence of record as to the 
onset of diabetes mellitus, as a September 2000 medical note 
indicated that the veteran had been diabetic at that time for 
33 years, dating the disease back to 1967.  The veteran 
reported that he was diagnosed with diabetes eleven months 
after service and noted that, because of his mandibular 
fracture, he was given a lot of drinks like soda and milk 
shakes that caused him to gain 100 pounds.  He also reported 
that he was currently limited in what he could eat and that 
his food had to be cut in very small pieces to avoid choking 
episodes.

The examiner noted that the claims file had been reviewed 
with another doctor and stated that weight gain alone, 
without a genetic predisposition to diabetes, did not cause 
the disorder.  Most likely, the veteran was going to develop 
diabetes at some point in his life.  At the same time, the 
examiner noted that, with a 100 pound weight gain and 
decreased physical activity, the veteran "may have caused 
stress on his pancreas, and this unmasked the diabetes."  
The examiner clarified that diabetes "was not caused by 
weight gain, but by beta cell impairment that just could not 
keep up with the 100-pound weight gain at that time.  The 
weight gain may have caused an early diagnosis of diabetes 
"in this genetically predisposed individual."  

Regarding the question as to whether it was at least as 
likely as not that the veteran's diabetes mellitus was caused 
by or had its onset during service or within one year 
thereafter, the examiner noted the discrepancy in the 
reported dates of diabetes mellitus onset but indicated that, 
if in fact the disorder was diagnosed 11 months after 
service, then "yes, the diabetes is at least as likely as 
not caused or had its onset within 1 year of service.  As to 
the question of causation or aggravation of diabetes mellitus 
due to the service-connected mandible fracture residuals, the 
examiner initially stated that there existed no such 
causation but further indicated that the veteran's 100 pound 
weight gain due to poor dietary habits because of the 
fractured mandible "would cause somebody with beta cell 
impairment to develop diabetes" even though weight gain 
itself would not cause diabetes.

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the Board is aware that the Court has declined to 
adapt a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  That 
notwithstanding, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 
(1993).    

In the present case, the earliest evidence of record 
indicating a diagnosis of diabetes mellitus dates from 1996, 
and there exists no medical documentation of this disease 
within one year after service.  As noted above, the evidence 
of record contains mixed statements as to the date of onset 
of this disorder.

Nevertheless, there is a substantial body of evidence to 
suggest that the veteran's service-connected mandible 
fracture disorder played a substantial role in causing his 
diabetes mellitus.  This opinion was first indicated in 
statements from a VA doctor dating from May 1997 and March 
1998.  The later statements from Dr. Nolan are even more 
detailed and emphatic in this regard, and, as noted above, he 
is a specialist in the field of endocrinology with over 30 
years of experience.  While it is not clear whether Dr. Nolan 
reviewed all of the veteran's past records, including his 
service medical records, he is certainly well-positioned as a 
treating physician to have an understanding of the causal 
role of the veteran's mandible fracture disorder in producing 
and worsening his diabetes mellitus, in terms of its effect 
on mastication and consumption of food.

Moreover, the contentions of Dr. Nolan are not meaningfully 
rebutted by the VA examination reports of record.  The doctor 
who provided a medical opinion in August 2003, aside from 
taking a very dismissive tone, provided no detailed rationale 
for cursory findings in the report.  The findings from the 
April 2007 report are more equivocal.  While the examiner 
stated that the fractured mandible did not cause diabetes, 
this examiner also noted that the mandible fracture may have 
stressed the pancreas and "unmasked" a genetic 
predisposition to diabetes.  This examiner further stated 
that the veteran's reported 100 pound weight gain "would 
cause somebody with beta cell impairment to develop 
diabetes."

In this regard, the Board must emphasize that a genetic 
predisposition towards diabetes and an existing chronic 
disorder are two different things entirely.  While the 
examiner from April 2007 indicated that "[m]ost likely" the 
veteran would have developed this disease during his lifetime 
regardless of the circumstances, this is a relatively 
speculative opinion; accordingly, this portion of the 
examiner's analysis is of limited probative value and does 
not rise to the level of rebutting Dr. Nolan's strongly 
worded support of the veteran's contentions.

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  Here, 
the Board finds that the evidence of record on balance is, in 
fact, is not so much in equipoise but instead tends to 
support the finding that the veteran's dietary problems 
resulting from his service-connected residuals of a fracture 
to the mandible contributed substantially to cause his 
diabetes mellitus.  Accordingly, service connection under 
38 C.F.R. § 3.310 is warranted for the veteran's disorder, 
and his claim is granted.  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected residuals of a 
fracture to the mandible, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


